Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00422-CV
____________
 
GBAK PROPERTIES, INC., Appellant
 
V.
 
PETER E. PRATT, JR., Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-36647
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 3, 2008.  On July 14, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.